
	
		I
		111th CONGRESS
		2d Session
		H. R. 5031
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2010
			Mrs. Capito
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  credit against tax for individuals age 18 through 30 for certain retirement
		  contributions.
	
	
		1.Short titleThis Act may be cited as the
			 Young Savers’ Tax Credit Act of
			 2010.
		2.Young saver’s
			 credit
			(a)In
			 generalSection 25B of the
			 Internal Revenue Code of 1986 (relating to elective deferrals and IRA
			 contributions by certain individuals) is amended by adding at the end the
			 following new subsection:
				
					(h)Young Saver’s
				Credit
						(1)In
				generalIn the case of a
				qualified young saver, the credit determined under subsection (a) shall be an
				amount equal to so much of the qualified retirement savings contributions of
				such individual for the taxable year as does not exceed $500.
						(2)Qualified young
				saverFor purposes of this subsection, the term qualified
				young saver means any eligible individual—
							(A)who elects the
				application of this subsection for the taxable year,
							(B)who has not
				attained the age of 31 before the end of the taxable year, and
							(C)whose aggregate
				qualified retirement savings contributions for the taxable year are not less
				than an amount equal to 1 percent of the compensation includible in the
				individual’s gross income for such taxable year.
							(3)Limitation based
				on modified adjusted gross income
							(A)In
				generalThe credit which
				would (but for this paragraph) be determined under subsection (h) for the
				taxable year shall be reduced (but not below zero) by the amount determined
				under subparagraph (B).
							(B)Amount of
				reductionThe amount
				determined under this paragraph is the amount which bears the same ratio to the
				amount which would be so taken into account as—
								(i)the excess
				of—
									(I)the taxpayer’s
				adjusted gross income for such taxable year, over
									(II)$50,000 ($100,000
				in the case of a joint return), bears to
									(ii)$20,000 ($40,000
				in the case of a joint return).
								(4)Inflation
				adjustment
							(A)In
				generalIn the case of a taxable year beginning after 2010, each
				of the dollar amounts in paragraph (3) shall be increased by an amount equal
				to—
								(i)such dollar
				amount, multiplied by
								(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2009 for calendar year 1992 in
				subparagraph (B) thereof.
								(B)RoundingIf
				any amount as adjusted under subparagraph (A) is not a multiple of $500, such
				amount shall be rounded to the next lowest multiple of
				$500.
							.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			
